Citation Nr: 0632235	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-12 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include degenerative changes at L3-4, L4-5 and L5-
S1.


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from January 1954 to January 
1957. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In August 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 


FINDING OF FACT

No residuals of an in-service back injury, to include 
degenerative changes at L3-4, L4-5 and L5-S1, are shown, and 
no current back disability is otherwise related to service.


CONCLUSION OF LAW

Residuals of a back injury, to include degenerative changes 
at L3-4, L4-5 and L5-S1, were not incurred in or aggravated 
by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified  
at 38 U.S.C.A.  
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West  2002 & Supp. 
2005)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005);  38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated September 2002 and June 2003, VA advised the 
veteran of the  essential elements of the VCAA.  The veteran 
was advised that in order to establish an increased rating 
claim, the evidence would need to show that his disability 
had worsened.  VA also informed him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim but  that he must provide enough 
information so that VA could  request any relevant records.  
It told him that it was responsible for obtaining any 
evidence held by a government agency.  The veteran was also 
informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  The 
September 2002 and June 2003 letters, therefore, provided the 
required notice of the four aforementioned elements.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  A letter addressing these elements was 
sent to the veteran in July 2006. 

VA has obtained private medical records, VA treatment records 
and a VA examination.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 
C.F.R. 
§§ 3.159(b), 20.1102 (2005); Pelegrini II, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA. 

Analysis

The veteran claims service connection for a back disability, 
to include degenerative changes at L3-4, L4-5 and L5-S1.  The 
veteran testified that he injured his back while changing the 
grease in the french fryer in service.  Later, he requested 
to be taken to a hospital, where he was not treated.  He 
stated that he never received a separation examination.  

After service, the veteran stated that he received treatment 
for his back, but is unable to produce the records as the 
physicians have passed away.  The veteran admits that he 
injured his back in 1992, but claims that it was a re-injury.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  With a chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. section 
5107 (West 2002).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence. See also 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

May 1956 service medical records show a finding of an 
hospitalization for back strain incurred lifting grease.  
July and August 1956 records show back pain; the veteran had 
an x-ray in August 1956 which showed an accentuated lumbar 
spine, no disease noted. Exit examination showed a normal 
spine.

Workmen's compensation records show an injury to the back in 
January 1992 and subsequent treatment.  A 1992 MRI of the 
lumbar spine showed chronic degenerative changes noted at the 
L3-4, L4-5, and L5-S1 discs with mild to moderate neural 
foraminal narrowing.  

Since 1992, there are private and VA treatment records 
showing treatment for chronic low back pain.  A March 1999 VA 
treatment record shows chronic low back pain secondary to a 
work-related injury.

The veteran had a VA examination in March 2005.  After 
reviewing the claims file and conducting an examination, the 
examiner diagnosed the veteran with lumbar strain, which 
happened in service in 1956.  With respect to the current 
findings of degenerative changes in the lumbosacral spine, 
the examiner opined that these cannot be related to the 
service without resorting to speculation because the 
available documentation showed that the veteran had a normal 
spine upon discharge and there are no treatment records until 
1992 when he had a work-related injury.

A May 2005 letter from the veteran's private physician states 
that he has been treating the veteran for his back pain for 
many years, and that the first records of his injury, to the 
best of his knowledge are from the military in 1956.  The 
physician stated that this information came from the veteran. 

As the first diagnoses of degenerative changes in the spine 
were noted in 1992, the remaining question is whether this 
condition is attributable to service.  The Board notes that 
under 38 C.F.R. section 3.303(b), the nexus requirement can 
be satisfied for a "chronic" condition when: (1) a chronic 
disease manifests itself in service and the veteran currently 
has the same condition; or (2) a disease manifests itself in 
service but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997). 

A review of the evidence shows that service connection for a 
back disability is not warranted.  There is no evidence that 
the low back strain incurred in service was a chronic 
condition - an in service x-ray taken did not show any 
abnormalities and the veteran's exit examination was normal.  
Additionally, there is no evidence of continuity of 
symptomatology.  The veteran, his wife, and his friend claim 
that he has received treatment for his back since discharge, 
but the veteran indicates that the records are unavailable 
and the doctors are deceased.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims has held 
that the fact that there was no record of any complaint, let 
alone treatment, involving the veteran's condition for many 
years could be decisive.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999); Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].

Moreover, all medical evidence of the current degenerative 
changes in the back follows a back injury in January 1992.  
Even if the Board found that the veteran's low back strain in 
service were chronic, service connection would not be 
warranted as the current condition is attributable to the 
January 1992 intercurrent back injury, as confirmed by the 
March 2005 VA examiner. 

Finally, though there is evidence of a back injury in service 
and a current diagnosis of degenerative changes noted at the 
L3-4, L4-5, and L5-S1 discs, there is no medical evidence 
relating the current injury to the low back strain in-
service.  The March 2005 VA examiner stated that the current 
findings of degenerative changes in the lumbosacral spine 
cannot be related to the service without resorting to 
speculation because the available documentation showed that 
the veteran had a normal spine upon discharge and there are 
no treatment records until 1992, when he had a work-related 
injury.  The Board notes that 38 C.F.R. section 3.102 
provides that service connection may not be based on a resort 
to speculation or even remote possibility, and the Court has 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  Therefore, as there is no medical 
opinion relating the current degenerative changes in the 
spine to service, service connection is not warranted.   

The Board notes the opinion of the veteran's private 
physician in a May 2005 letter, stating that he was told by 
the veteran that a back injury began in 1956 in the military.  
As then Court has held that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional, this physician's 
opinion is not considered probative or persuasive.  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  

The veteran has contended that his current back condition is 
related to service.  However, this determination is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's assertions, they are 
far outweighed by the absence of any relevant clinical or X-
ray findings for so many years post-service. 

In summary, a back disability is not shown by the medical 
evidence of record until decades post-service and there is no 
competent opinion of record that suggests a nexus between a 
current degenerative changes and service.  The Board has 
carefully reviewed the record and has concluded that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a back condition, to include 
degenerative changes at L3-4, L4-5 and L5-S1.  The doctrine 
of reasonable doubt has been considered but as the 
preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  Accordingly, service connection for residuals of a 
back injury, to include degenerative changes at L3-4, L4-5 
and L5-S1, is not warranted.  


ORDER

Service connection for residuals of a back injury, to include 
degenerative changes at L3-4, L4-5 and L5-S1, is denied. 


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


